Dissenting Opinion by
Mb. Justice Musmanno:
The decision of the lower Court suspended the operation, in this case, of Section 13, Article VIII of the Constitution which reads: “For the purpose of voting no person shall be deemed to have gained a residence by reason of his presence, or lost it by reason of his absence, while employed in the service, either civil or military, of this State of the United States.”
As I view the entire litigation, it behooved this Court to cut the cord which held this constitutional provision suspended in mid-air. It failed to do so and I accordingly dissent.